DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 04/12/2022. In virtue of this communication, claims 1, 29, 31 – 33, 35, 37, 40 – 44 have been amended. Claims 1 – 15, 29, and 31 – 44 are currently pending in the instant application. 
Response to Argument
2.	Applicant's arguments with respect to claims 1 – 15, 29, and 31 – 44 have been considered but are not persuasive. A discussion follows:
In the April 2022 Remarks, pages 8 - 11, Applicant appears to be arguing that the claims are amended with further clarifying features. As such Applicant asserts that combination of Fehrenbach and Zhang do not teach “determining a discontinuous reception configuration for one or more UEs of the group of UEs using the transmission schedule associated with the traffic of the second UE, the discontinuous reception configuration comprising a discontinuous reception schedule for the group of UEs,” (Argued Feature) as in the claims as amended. 
For support, Applicant argues that the office action admits that Fehrenbach does not teach “the discontinuous reception configuration comprising a discontinuous reception schedule for the group of UEs,” and therefore applies Zhang. However, Zhang while sending a discontinuous reception (DTX) configuration for the group of UE’s, that configuration is not based upon the schedule of the second UE. Rather Zhang’s configuration is based upon an already existing DTX configuration. 
Because Fehrenbach does not determine a DTX configuration and because Zhang while determining a DTX configuration does not determine the configuration based upon the schedule of the second UE, the combination does not teach the complete Argued Feature.   
The Examiner finds this argument not persuasive.  The preponderance of evidence, i.e. the passages of Fehrenbach cited by the examiner and other sections of Fehrenbach appear to show that Fehrenbach teaches sending configuration information for the group based upon a scheduling request received from the second UE. (Non Final Action p. 3 citing Fehrenbach paragraphs [0038], [0200], [0281], [0243]). In later sections of Fehrenbach the configuration information is described as based upon a schedule request from a UE or group of UEs where the group manager sends configuration information defining the transmit/reception behavior of the group. (Fehrenbach, [0510], [0511], [0550]). Fehrenbach further states that the configuration information for setting the behavior as including many types of information some of which at least being discontinuous reception configuration for at least the second UE (Fehrenbach, claim 11, paragraph [0816] for control information configuring DRX to be used by UE members of the group) based upon a received schedule request. (Fehrenbach, see paragraphs [0627] to [0631], and [0644], [0645]). 
Accordingly, contrary to Applicants assertion, the Examiner finds that Fehrenbach does at least shows the first part of the Argued Feature, i.e. “determining a discontinuous reception configuration for one or more UEs of the group of UEs using the transmission schedule associated with the traffic of the second UE.” 
    As noted in the Non Final Action, Zhang was applied to show that the configuration information, including the above noted DTX, can be for the entire group (Non Final Action page 4 citing Zhang, paragraphs [0084], [0086], [0288], [0092]).   
Because, as noted above, Fehrenbach is teaching a configuration message sent to the group of UEs based upon a least a schedule of one or more second UEs. And because Fehrenbach shows the configuration information includes a least a discontinuous reception mode (DTX) for at least one of the UE’s, and because Zhang shows that the DTX configuration information at the time of the invention could commonly be for the entire group, the Examiner finds the Applicants argument not persuasive.      
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 8, 10, 12 – 15, 29, 31 – 37, 39, and 41 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. (hereinafter “Fehrenbach”) (Pub # US 2020/0092685 A1) in view of Zhang et al. (hereinafter “Zhang”) (Pub # US 2020/0196321 A1).
Regarding claims 1, 29, 43, and 44, Fehrenbach discloses a method for wireless communications at a first user equipment (UE) of a group of UEs (see Group Manager UE 11, e.g., in Fig. 2, [0197]), comprising: 
receiving, from a second UE of the group of UEs (i.e., UE 12 in Fig. 2), traffic information comprising a transmission schedule associated with traffic of the second UE (see [0038], [0200], [0281], [0423] for data from the UEs is relayed/reported to the Group Manager UE as a scheduled with relayed Uplink, and see [0824] for the UE 11 receives a scheduling request information and/or a suggested Semi-Persistent Scheduling Pattern and/or sensing information and/or channel busy ratio, and/or channel occupancy ratio, from at least one of the other UEs (12A, 12B) within the UE-Group (17)); 
determining a discontinuous reception configuration for one or more UEs of the group of UEs using the transmission schedule associated with the traffic of the second of UE (see [0025], [0029], [0035], [0038], [0043], [0327] – [0631], [0644] – [0645] for the Group Manager UE 11 manages the UE Group and the communication of the members (UEs) within its UE Group, see [0034], [0250], [0255], [0281], [0424], [0715], [0776] for Group Manager UE 11 configured to allocate physical resources regarding the second interface to one or more Group Member UEs so as to coordinate the communication with and/or between the Group Member UEs, sidelink resources for UE-to-UE communication is controlled by the group manager UE to avoid collisions with other signals/channels, and the scheduling requests, measurements etc. are reported to the group manager that control the resources within the UE-Group centrally, and see [0816] [0510], [0511], [0550] for control information configuring DRX to be used by UE members of the group); and 
transmitting, to the group of UEs, the control information configuration (see [0033] - [0035], [0038], [0042], [0058], [0188] - [0195], [0365], [0776] for send control information and/or resources to Group Member UEs, see [0717], [0775] for the Group Manager UE 11 provides its timing advance via multicast to the Group Member UEs of its UE Group).
Fehrenbach teaches that the control configuration information is based upon the schedule of the second mobile and can include DTX information.
 Fehrenbach does not disclose specifically that the discontinuous reception configuration comprises a discontinuous reception schedule for the group of UEs.
In an analogous art, Zhang discloses the discontinuous reception configuration comprises a discontinuous reception schedule for the group of UEs (see Zhang, [0084], [0086], [0088] [0092] for the group of UEs are operating according to DRX, the group of one or more UEs in the coverage area is scheduled to simultaneously transmit messages proximate to their DRX).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Fehrenbach, and have the control information including the discontinuous reception configuration which comprising a discontinuous reception schedule for the group of UEs such that the scheduling (e.g., timing and/or frequency) of message communications performed by certain UE devices participating in a V2X network may be dynamically adjusted according to various criteria, such as factors relating to the DRX cycle schedule which may conserve UE resources and power consumption, as discussed by Zhang. The motivation would provide conserve resources in participating power-limited devices, while satisfying V2X system latency demands (see Zhang, abstract, [0005]). 
Regarding claims 2 and 31, Fehrenbach in view of Zhang disclose consolidating the traffic information of the second UE into group traffic 3information of the group of UEs, wherein determining the discontinuous reception 4configuration is based at least in part on the group traffic information (see Fehrenbach, [0281], and see Zhang, [0005], [0011], [0045], [0086], [0109], [0110]). The motivation would provide conserve resources, reduce message communications without compromising the effectiveness of the V2X network (see Zhang, [0005], [0109]). 
Regarding claims 3 and 32, Fehrenbach in view of Zhang disclose allocating resources requested by the second UE based at least in part on a 4priority indicated by the traffic information from the second UE, the discontinuous reception 5configuration, or both, wherein the allocated resources satisfy one or more thresholds 6associated with the priority, the discontinuous reception configuration, or both (see Fehrenbach, [0270], [0331], [0567] – [0569], [0863], [0864], [0876] for priority, and see [0303], [0326], [0363], [0548], [0562] for threshold).
Regarding claims 4 and 33, Fehrenbach in view of Zhang disclose transmitting an adjustment message to the second UE based at least in part on 3the traffic information comprising the transmission schedule associated with the traffic of the 4second UE, the adjustment message indicating to adjust one or more transmissions of the 5transmission schedule (see Fehrenbach, [0391], [0593], [0594]).
Regarding claims 5 and 34, Fehrenbach in view of Zhang disclose wherein the traffic information comprises a group identifier, a member identifier, a data rate, a periodicity, an offset, a quality of serviceAttorney Docket No. PR682.01 (103038.2280)Qualcomm Ref. No. 194414 563(QoS) profile, a side link group identifier, a side link member identifier, a buffered data 4amount, a QoS indicator, a combination thereof (see Fehrenbach, [0163], [0391], [0665], [0812], [0866]).
Regarding claims 6 and 35, Fehrenbach in view of Zhang disclose receiving, by a vehicle-to-everything layer of the first UE from an upper layer 3of the first UE, a configuration message comprising an indication that the first UE is a group 4leader of the group of UEs, wherein transmitting, to the group of UEs, the discontinuous 5reception configuration is based at least in part on the first UE being the group leader of the 6group of UEs (see Fehrenbach, [0133], [0153], [0164], [0258], [0403], [0449], [0587], [0610]).
Regarding claims 7 and 36, Fehrenbach in view of Zhang disclose wherein the configuration message comprises a group leader identifier and wherein the group leader identifier is a layer two identifier (see Fehrenbach, [0187], [0268], [0391], [0673], [0712], [0817] - [0819] for the UE 11 is configured to provide a synchronization and/or physical broadcast channel and/or system information on a sidelink data channel to other UEs, wherein the synchronization signal and/or physical broadcast channel and/or system information on the sidelink data channel contains a Group Identity).
Regarding claims 8 and 37, Fehrenbach in view of Zhang disclose receiving, from an application layer of the first UE (see [0020]), one or more of the traffic information of the second UE or one or more additional UEs of the group of UEs (see Fehrenbach, [0038], [0200], [0281], [0423]).
Regarding claims 10 and 39, Fehrenbach in view of Zhang disclose determining multiple awake periods associated with multiple discontinuous reception cycles, wherein the discontinuous reception configuration comprises an indication of the multiple awake periods associated with the multiple discontinuous reception cycles (see Fehrenbach, [0388] for keep periodic group member status, and see Zhang, [0084], [0086], [0088], [0090], [0092] for multiple DRX cycle period between sleep and awake states). The motivation would provide conserve UE resources and power consumption, as discussed by Zhang (see Zhang, abstract, [0005]). 
Regarding claims 12 and 41, Fehrenbach in view of Zhang disclose performing a resource management operation for the group of UEs based at least in part on the discontinuous reception configuration (see Zhang, abstract, [0084] for UEs operating in a DRX state in order to conserve their resources). The motivation would provide conserve UE resources and power consumption, as discussed by Zhang (see Zhang, abstract, [0005]). 
Regarding claims 13 and 42, Fehrenbach in view of Zhang disclose including the discontinuous reception configuration in a groupcast message, a PC5 radio resource control message, a medium access control-control element message, or any combination thereof, wherein transmitting, to the group of UEs, the discontinuous reception configuration comprises: transmitting, to each UE of the group of UEs, the groupcast message carrying the discontinuous reception configuration, the PC5 radio resource control message carrying the discontinuous reception configuration, the medium access control-control element message carrying the discontinuous reception configuration, or any combination thereof (see Fehrenbach, [0717], [0775] for the Group Manager UE 11 provides its timing advance via multicast to the Group Member UEs of its UE Group, see [0633], [0634], [0654] for using sidelink PC5 communication).
Regarding claim 14, Fehrenbach in view of Zhang disclose configuring the discontinuous reception configuration over a single discontinuous reception cycle or multiple discontinuous reception cycles;Page 4 of 11Application. No. 16/996,738PATENT andResponse dated December 9, 2021 Reply to Office Action dated October 15, 2021enabling a field in a message carrying the discontinuous reception configuration based at least in part on the configuring, the field comprising a Boolean indication ( i.e., “on” and “off”) of the single discontinuous reception cycle or the multiple discontinuous reception cycles (see Fehrenbach, [0129], [0654] for PC5 communications is indicated by the transmission of the SIB, and see Zhang, [0084], [0086] for multiple DRX cycle period between sleep and awake states, i.e., “on” and “off”). The motivation would provide conserve UE resources and power consumption, as discussed by Zhang (see Zhang, abstract, [0005]). 
Regarding claim 15, Fehrenbach in view of Zhang disclose wherein the group of UEs correspond to a vehicle-to-everything wireless communications system (see Fehrenbach, Figure 2 – Figure 5).
Allowable Subject Matter
5.	Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645